DETAILED ACTION
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.        MPEP 606.01 provides that if a satisfactory title is not supplied by the applicant, the Examiner may, at the time of allowance, change the title by Examiner’s amendment.
          The Examiner finds that the title provided by Applicant is unsatisfactory. Accordingly the title has been changed by Examiner's Amendment.    
A title has been amended as – INFORMATION PROCESSING APPARATUS, CONTROL METHOD, AND STORAGE MEDIUM FOR DETERMINING  IP ADDRESSES ARE OVERLAPE IN DIRECT AND INFRASTRUCTURE MODES, THE INFORMATION PROCESSING APPARATUS PROHIBITS TO OPERATE IN DIRECT CONNECTION MODE --

4.        Authorization for the following Examiner’s amendment to the claims was given in a telephone interview with Jesse Bucholtz on 2/5/2021. 

5.          The claims of the application have been amended as follows:     
             1. (Currently Amended)  An information processing apparatus having an access point mode and an infrastructure communication mode, the access point mode being a mode of causing the information processing apparatus to function itself as an access point and performing direct wireless communication with an external apparatus via the
             at least one memory that stores a set of instructions; and 
             at least one processor that executes the instructions to cause the information processing apparatus to perform operations comprising: 
             setting an operating setting relating to an Internet Protocol (IP) address used in the access point mode based on an operation by a user who has administrator authority; 
            determining whether a first network part corresponding to a first IP address in use in the infrastructure communication mode matches with a second network part corresponding to a second IP address that is decided to be used in the access point mode, based on the operation setting, before the information processing apparatus is caused to function itself as the 
              wherein whether to prohibit the information processing apparatus from functioning itself as the itself as the 
              wherein, based on an operation by a general user who does not have the administrator authority, changing the operating setting relating to the IP address used in the access point mode is not permitted.  

             9. (Currently Amended) The information processing apparatus according to claim 1, wherein the at least one processor that executes the instructions to cause the information processing apparatus to perform further operations comprising:
             when an IP address for use in the infrastructure communication mode is changed from the first IP address to a third IP address in a state where the information processing apparatus is caused to function itself as the access point used in the access point mode, a forth network part of a forth IP address that is used by the access point  
            controlling to stop causing the information processing apparatus to function itself as the access point,  it being determined to third forth 

implemented by at least one processor for controlling an information processing apparatus having an access point mode and an infrastructure communication mode, the access point mode being a mode of causing the information processing apparatus to function itself as an access point and performing direct wireless communication with an external apparatus via the 
             setting ,by the at least one processor, an operating setting relating to an internet protocol (IP) address used in the access point mode based on an operation by a user who has administrator authority; 
              determining, by the at least one processor, whether a first network part corresponding to a first IP address in use the access point mode based on the operation setting before the information processing apparatus is caused itself as the 
              wherein whether to prohibit the information processing apparatus from functioning itself as the cess point or permit the information processing apparatus to function itself as the 


             14. (Currently Amended) A non-transitory computer-readable storage medium storing a program for causing a computer to execute a control method implemented by at least one processor for controlling an information processing apparatus having an access point mode and an infrastructure communication mode, the access point mode being a mode of causing the information processing apparatus to function itself as an access point and performing direct wireless communication with an external apparatus via the 
             setting ,by the at least one processor, an operating setting relating to an internet protocol (IP) address used in the access point mode based on an operation by a user who has administrator authority; 
             determining, by the at least one processor, whether a first network part correspondinguse cation mode matches with a second network park corresponding to a second IP address that is decided to be used the access point mode based on the operation setting before the information processing apparatus is caused itself as the 
prohibit the information processing apparatus from functioning itself as the access point or permit the information processing apparatus to function itself as the 
            wherein, based on an operation by a general user who does not have the administrator authority, changing the operating setting relating to the IP address used in the access point mode is not permitted.

(End of amendment)

Allowable Subject Matter
6.         Claims 1, 3-4, 7-9, 12-14 are allowed.

                                            REASONS FOR ALLOWANCE
7.         The following is an examiner’s statement of reasons for allowance: 
            The independent claim 1 is allowable over the prior arts of record since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited an information processing apparatus having an access point mode and an infrastructure communication mode and  “determining whether a first network part corresponding to a first IP address in use in the infrastructure communication mode matches with a second network part corresponding to a second IP address that is decided to be used in the access point mode, based on the operation setting, before the information processing apparatus is caused to function itself as the access point used in the access point mode; wherein whether to prohibit the information processing apparatus from functioning itself as the access point or permit the information processing apparatus to function itself as the access point depends on a result of the determination, -2-Amendment for Application No.: 15/920,976 Attorney Docket: 10179574US01wherein, based on an operation by a general user who does not have the administrator authority, changing the operating setting relating to the IP address used in the access point mode is not permitted”, in combination with all other limitations as claimed in independent claim 1.
           The other independent claims 13-14 recite essentially the same subject matters as claim 1 and are therefore allowable for at least same reasons.
           The dependent claims 3-4, 7-9 & 12, depend either directly or indirectly from claim 1, and are therefore allowable for at least the same reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Art
8.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	a. US Pub 2013/0250358              c. US Patent 9,117,164
            b. US Pub 2012/0127523              d. US Pub 2017/0339734


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday/Thursday from 7:00AM to 5:30PM EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The Examiner’s personal fax number is (571)-270-4917.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HARIS SABAH/Examiner, Art Unit 2674